Citation Nr: 0313325	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  03-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment for an 
automobile.  



REPRESENTATION

Appellant represented by:	Lawrence N. Paper, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1971 to April 
1972, and had active duty for training from August 1972 to 
February 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO), which denied entitlement 
to financial assistance in purchasing an automobile or other 
conveyance and for entitlement to adaptive equipment for an 
automobile.  Thereafter, a motion filed by appellant for 
advancement on the docket of the appeal was granted.  The 
case is now ready for the Board's appellate determination.


FINDING OF FACT

Service connection is not currently in effect for any 
disability.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. § 3.808 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellant was informed by the RO that the applicable law and 
regulations governing eligibility for financial assistance in 
acquiring an automobile or other conveyance or adaptive 
equipment only were not met, because service connection was 
not currently in effect for any disability.  See January 2003 
Report of Contact form; March 2003 rating decision; and March 
2003 Statement of the Case.  Since appellant's claim for 
entitlement to financial assistance in purchasing an 
automobile or other conveyance and adaptive equipment for an 
automobile lacks legal merit or entitlement under the law, as 
will be explained in detail below, no further notice or 
development is indicated.  Parenthetically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001), dealing with notice and duty to assist 
requirements, is not applicable here, since claims without 
legal merit or entitlement under the law are specifically 
excluded from the scope of the Act and its implementing 
regulations.  See, in particular, 38 C.F.R. § 3.159(d) 
(2002).  

In pertinent part, under 38 C.F.R. § 3.808, a certification 
of eligibility for financial assistance in the purchase of 
one automobile or other conveyance in an amount not exceeding 
the amount specified in 38 U.S.C. 3902 and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.

(a)	Service.  The claimant must have had 
active military, naval or air service.
(b)	Disability. (1)  One of the 
following must exist and be the result of 
injury or disease incurred or aggravated 
during active military, naval or air 
service; 
(i)	Loss or permanent loss of use of one 
or both feet; 
(ii)	Loss or permanent loss of use of one 
or both hands; 
(iii)	Permanent impairment of vision 
of both eyes:  Central visual acuity of 
20/200 or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than 20° in the better eye. 
(iv)	For adaptive equipment eligibility 
only, ankylosis of one or both knees or 
one or both hips.

(2) Veterans not serving on active duty 
must be entitled to compensation for the 
disability.  As to any claimant the 
disability must be service connected in 
accordance with usual criteria.  (See 
§§ 3.1(m) and (n), 3.301-3.310.)  

Adaptive equipment which is necessary to insure that the 
eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term adaptive equipment includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.

Appellant contends, in essence, that he meets the eligibility 
requirements because "the VA handbook 2002 page 19 
Automobile Assist state veterans and service members qualify 
for this benefit if they have a service-connected loss or 
permanent loss.  The veteran has a permanent loss, and 
receiving A & A pension at this time."  However, appellant 
appears to misconstrue the controlling laws and regulations 
governing eligibility for financial assistance in acquiring 
an automobile or other conveyance or adaptive equipment only, 
which are expressly predicated upon service-connected 
disability.  See, e.g., 38 C.F.R. § 3.808(b),(2).  Further, 
to the extent it may be confusing, the Board is not bound by 
the handbook.  The Board is bound by the laws and regulations 
as set forth.  See 38 U.S.C.A. § 7104.  In this case, award 
of this benefit, given the current posture of the case, is 
legally precluded.

Consequently, since appellant's claim for eligibility to 
financial assistance in acquiring an automobile or other 
conveyance or adaptive equipment only, lacks legal merit or 
entitlement under the law, the claim is denied.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2002); and 
Sabonis.  



ORDER

Appellant's claim for eligibility to financial assistance in 
acquiring an automobile or other conveyance or adaptive 
equipment only, lacks legal merit or entitlement 
under the law, and is therefore denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

